Case 19-01009   Doc 55-1   Filed 11/17/20 Entered 11/17/20 17:57:16   Desc Exhibit
                                   Page 1 of 10
Case 19-01009   Doc 55-1   Filed 11/17/20 Entered 11/17/20 17:57:16   Desc Exhibit
                                   Page 2 of 10
Case 19-01009   Doc 55-1   Filed 11/17/20 Entered 11/17/20 17:57:16   Desc Exhibit
                                   Page 3 of 10
Case 19-01009   Doc 55-1   Filed 11/17/20 Entered 11/17/20 17:57:16   Desc Exhibit
                                   Page 4 of 10
Case 19-01009   Doc 55-1   Filed 11/17/20 Entered 11/17/20 17:57:16   Desc Exhibit
                                   Page 5 of 10
Case 19-01009   Doc 55-1   Filed 11/17/20 Entered 11/17/20 17:57:16   Desc Exhibit
                                   Page 6 of 10
Case 19-01009   Doc 55-1   Filed 11/17/20 Entered 11/17/20 17:57:16   Desc Exhibit
                                   Page 7 of 10
Case 19-01009   Doc 55-1   Filed 11/17/20 Entered 11/17/20 17:57:16   Desc Exhibit
                                   Page 8 of 10
Case 19-01009   Doc 55-1   Filed 11/17/20 Entered 11/17/20 17:57:16   Desc Exhibit
                                   Page 9 of 10
Case 19-01009   Doc 55-1   Filed 11/17/20 Entered 11/17/20 17:57:16   Desc Exhibit
                                   Page 10 of 10
